317 F.2d 157
115 U.S.App.D.C. 93
Charlotte J. BELT, Appellant,v.UNITED STATES of America, Appellee.
No. 17431.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 20, 1963.Decided March 21, 1963.

Mr. Ramsay D. Potts, Jr., Washington, D.C., (appointed by this court) for appellant.
Mr. Gerald A. Messerman, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., and Frank Q. Nebeker, Asst. U.S. Atty., were on the brief, for appellee.
Before WILBUR K. MILLER, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted on three counts of an indictment charging violations of the narcotics laws, 26 U.S.C. 4704(a), 4705(a), and 21 U.S.C. 174 (1958).  Appellant's able court-appointed counsel (who was not of counsel at the trial) has made three allegations of error.  Two of them relate to questions posed to the court by the jury after it has begun its deliberations.  Counsel urges that the answers given by the judge were prejudicial to the accused.  We do not consider them so, at least in any sense of which the accused can properly complain.  The answers were thoughtfully and carefully made, after consultation with counsel at the bench,1 and in our view cannot be said to constitute reversible error.  The third contention relates to a portion of the court's charge which is alleged to be inaccurate and misleading.  We do not find it so.  No objection was made at the trial, and the charge as a whole seems fair and clear.  We find no error affecting substantial rights.


2
Affirmed.



1
 Defense counsel objected to each answer made by the judge.  We think the objections were properly overruled